Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 16, 2018

The Court of Appeals hereby passes the following order:

A18A1462. SANDY JENNINGS v. EARL B. JENNINGS.

      Sandy Jennings filed this direct appeal from the trial court’s “Final Order of
Divorce.” However, appeals from “judgments or orders in divorce, alimony, and
other domestic relations cases” must be made by application for discretionary appeal.
OCGA § 5-6-35 (a) (2). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Sandy Jennings’s failure to follow the discretionary review procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/16/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.